Exhibit Contract of Sale—Office, Commercial and Multi-Family Residential Premises Table of Contents Section 1. Sale of Premises and Acceptable Title 2 Section 2. Purchase Price, Acceptable Funds, Existing Mortgages, Purchase Money Mortgage, Escrow of Downpayment and Foreign Persons 3 Section 3. The Closing 7 Section 4. Representations and Warranties of Seller 7 Section 5. Acknowledgments, Representations and Warranties of Purchaser 9 Section 6. Seller’s Obligations as to Leases 10 Section 7. Responsibility for Violations 11 Section 8. Destruction, Damage or Condemnation 12 Section 9. Covenants of Seller 12 Section 10. Seller’s Closing Obligations 13 Section 11. Purchaser’s Closing Obligations 15 Section 12. Apportionments 15 Section 13. Objections to Title, Failure of Seller or Purchaser to Perform and Vendee’s Lien 16 Section 14. Broker 18 Section 15. Notices 18 Section 16. Limitations on Survival of Representations, Warranties, Covenants and other Obligations. 18 Section 17. Due Diligence Period 19 Section 18. Miscellaneous Provisions 19 CONTRACT dated April 14, 2009between COFFEE HOLDING CO., INC (“Seller”) and 4401 1st
